Citation Nr: 1707272	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for chronic low back pain with degenerative arthritis of the spine (hereinafter "low back disability") prior to May 11, 2015, and a rating higher than 40 percent thereafter.

2.  Entitlement to service connection for bowel incontinence, to include as secondary to service-connected low back disability.

3.  Entitlement to service connection for urinary incontinence, to include as secondary to service-connected low back disability.

4.  Entitlement to service connection for groin numbness, to include as secondary to service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In a June 2015 rating decision, the RO increased the rating for the low back disability from 20 percent to 40 percent, effective May 11, 2015.  In doing so, the RO recharacterized the Veteran's disability from chronic low back pain with bilateral radiculopathy, and early arthritis (claimed as low back spasms) to chronic low back pain with degenerative arthritis of the spine.  The Veteran was granted separate service connection and ratings for the radiculopathy; this determination was not appealed.

The Board remanded this claim in January 2015.  The claim has since returned for further appellate consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in claims for higher ratings when the issue of unemployability either is expressly raised by the claimant or otherwise by the record.  However, in this case, the most recent evidence demonstrates that the Veteran is employed full-time as a science teacher.  See May 2015 VA examination report.  





FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's service-connected low back disability has been productive of forward flexion to 30 degrees at worst with pain on motion and functional loss, but not by unfavorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran's bowel incontinence is not causally or etiologically related to active service, and is not caused or aggravated by her service-connected low back disability.

3.  The Veteran's urinary incontinence is not causally or etiologically related to active service, and is not caused or aggravated by her service-connected low back disability.

4.  The Veteran's groin numbness is not causally or etiologically related to active service, and is not caused or aggravated by her service-connected low back disability.


CONCLUSIONS OF LAW

1.  During the entire appeal period, the criteria for a disability rating 40 percent, but no higher, for lumbar degenerative arthritis, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5242 (2016).

2.  The criteria to establish entitlement to service connection for bowel incontinence, to include secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria to establish entitlement to service connection for urinary incontinence, to include secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria to establish entitlement to service connection for groin numbness, to include secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran's low back claim arises from her disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's record includes her service treatment records (STRs), post-service VA treatment records, and lay statements in support of the claim.  The Veteran was afforded pertinent VA compensation examinations in April 2010 and May 2015. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  She has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist her with this appeal have been satisfied.

II.  Increased Rating 

A.  Legal Criteria 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  After careful consideration of the evidence, any benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App.202, 206 (1995).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Court noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Analysis

The RO has rated the Veteran's service-connected low back disability as 40 percent disabling pursuant to DC 5242-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  The Veteran seeks a higher rating.

Under the General Rating Formula, a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned due to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5237, 5242.

Normal range of motion for the thoracolumbar spine is flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and rotation from 0 to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V (2016).

In addition, DC 5242 provides for degenerative arthritis of the spine but also directs attention to DC 5003.  38 C.F.R. § 4.71a, DC 5242.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is not compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations is rated at 20 percent; and x-ray evidence of involvement of two or more major joints or two or more minor joint groups is rated at 10 percent.  C.F.R. § 4.71a, DC 5003.

Turning now to the relevant evidence of record, the Veteran's low back disability is currently rated at 40 percent.

During the course of this appeal, the Veteran was afforded an April 2010 VA examination.  The Veteran complained of significant worsening of symptoms, including flares of radiating left-sided sciatic pain and pain in the sacroiliac joint that were increasing in severity.  These flares caused her to stay in bed and take pain medication, and occurred approximately once a month.  She reported that she could stand for about five minutes without worsening pain.  See April 2010 VA examination.  The examiner diagnosed chronic low back pain with bilateral radiculopathy and early arthritis, and specifically noted that the Veteran's symptoms had worsened and that she had a decreased range of motion.  

On examination, her measurements showed that forward flexion was to 50 degrees, with stops secondary to pain; extension was to 20 degrees, with no pain; lateral flexion was to 20 degrees, bilaterally with no pain; left lateral rotation was to 23 degrees, with no pain; and right lateral rotation was to 21 degrees, with mild pain.  The Veteran did three forward bends and stopped secondary to pain and stiffness.  There was mild tenderness in the L5-S1 region.  But there was no paraspinous muscle tenderness or sacroiliac joint tenderness.  In addition, there was no fatigue or decrease in endurance.  However, her flexion did mildly decrease to 46 degrees.  The Veteran was not in distress during the examination.

In her March 2011 Notice of disagreement, she stated the medical findings from the April 2010 VA examination were ambiguous.  Since the April 2010 VA examination, the Veteran also suggested her condition worsened.  See August 2013 statement.  

The January 2015 Board remand requested additional comment to determine the severity of the Veteran's low back disability and provide the Veteran with an updated examination.  

The Veteran most recently underwent a VA compensation of the spine in May 2015.  She indicated that her back had persistent burning and pinching with intermittent sharp, stabbing pain into the right lower extremity.  The Veteran avoids lifting and similarly demanding activities.  She reported functional loss in terms of pain and limited motion.  The Veteran had an abnormal range of motion.  Forward flexion of the thoracolumbar spine was to 30 degrees; extension was to 10 degrees; lateral flexion was to 10 degrees, bilaterally; and lateral rotation was to 20 degrees, bilaterally.  The range of motion contributed to functional loss.  Pain was noted on the examination and caused functional loss.  In addition, pain was specifically noted on each range of motion measurement, forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  There was evidence of pain with weight bearing.  There was objective evidence of tenderness to palpation of multiple areas of the lumbar paraspinous musculature.   The Veteran was unable to perform repetitive-use testing.  The examiner found baseline pain and limited excursion made repetitive testing an undue burden.  The examiner also noted the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner indicated that pain significantly limited functional ability during repeated use over time, and specifically noted that pain was the primary limitation for functional limitation for functional activities without specific additional loss of excursion.  The Veteran did not report flare-ups.  Muscle spasm and guarding resulted in an abnormal gait or abnormal contour.  However, the localized tenderness that was present did not result in abnormal gait or abnormal spinal contour.  The examiner noted the Veteran had less movement than normal due to anklyosis and adhesions, which interfered with sitting and standing. 

The Veteran had a peripheral nerve condition that caused mild pain in her lower extremities.  There was normal muscle strength and reflexes.  There was decreased sensation on her right side in the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  But she had normal sensation on the left side.  The Veteran had a normal gait and negative straight leg raising tests.  The examiner found the Veteran had radicular pain resulting in mild intermittent pain, mild paresthesias and/or dysesthesias, and numbness in the right lower extremity.  Both sciatic nerves were involved to produce mild radiculopathy on the right and left sides.  There was no ankylosis present, although the examiner had previously indicated anklyosis as a cause of less movement.

The examiner determined there were no neurologic abnormalities or findings related to a thoracolumbar spine conditions, such as bowel or bladder problems.  Arthritis was documented.  In addition, the examiner found that the Veteran's "condition precludes physically demanding occupational activities; the Veteran is presently able to manage required activities associated with her occupation as a science teacher with modifications to avoid lifting and have freedom to change positions as needed."  The examiner diagnosed the Veteran with degenerative arthritis of the spine.

During the course of the appeal, the Veteran has competently and credibly reported experiencing low back pain, muscle spasms, and radiating pain.  Her lay complaints are supported by objective evidence of pain, stiffness and guarding.  Further, the April 2015 VA examiner affirmatively noted the Veteran's condition was medically consistent with her statements describing functional loss with repetitive use over time.  In light of the above-noted lay and medical evidence, and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, the Board finds that, resolving all doubt in the Veteran's favor, forward flexion of the thoracolumbar spine was to 30 degrees is approximated for the entire period on appeal.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  38 C.F.R. § 4.71a, DC 5242-5037.  

After a review of all the evidence, both lay and medical, the Board finds that the criteria for a disability rating of 40 percent, but no higher, for the low back disability have been met or more nearly approximated for the entire appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

The next-higher rating of 50 percent under the General Rating Formula requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242 (2016).  There was no anklyosis during the May 2015 VA examination.  In addition, the remaining evidence dated during the applicable time period is negative for findings or impressions of ankylosis.  Therefore, a disability rating in excess of 40 percent is not warranted under the General Rating Formula for any time during the period on appeal.  38 C.F.R. § 4.71a, DC 5242 (2016).

There is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204 -07.  There is current objective evidence of pain on motion and localized tenderness to palpation of the paraspinal muscles, and the Veteran reports flare-ups of pain with increased physical activity.  However, pain itself does not represent functional loss sand flare-ups do not by themselves warrant a higher rating.  Significantly, the Board finds no evidence of any additional functional loss, let alone a loss unfavorable ankylosis of the entire thoracolumbar spine to warrant a higher rating beyond the now assigned 40 percent rating for the entire appeal period.  Overall, any functional loss present in the spine is adequately accounted for in the 40 percent rating currently assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.


In deciding this claim, the Board considered the Veteran's competent reports of observable back symptoms, such as pain and stiffness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, she is not competent to provide an opinion on a medical matter, such as the nature and severity of her spine disability. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, although the Veteran's reports of symptoms have been considered, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 


C.  Extraschedular Referral Consideration 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected low back disability are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate, and a referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

As shown above, the Veteran's low back disability is primarily stiffness, arthritis, and forward flexion to no worse than 30 degrees with pain.  Notably, these signs and symptoms, and their resulting impairment and functional loss, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5237, 5242, DeLuca, Mitchell, supra.  Accordingly, the rating criteria contemplate the Veteran's service-connected connected low back disability.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the schedular ratings already assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, an extraschedular rating is not warranted.

III.  Service Connection Claims

A.  Legal Criteria

The Veteran asserts that she has bowel incontinence, urinary incontinence, and groin numbness that are related to service.  

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that the Board had an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

B.  Analysis

1.  Service Connection

The record shows that the Veteran has a current disability for each of her service connection claims for bowel incontinence, urinary incontinence, and groin numbness.  Therefore, she satisfies the first element of a service connection claim - a current disability.  The Board concedes the Veteran had an in-service injury or occurrence, falling on her back while jogging, and she satisfies the second element - an in-service injury or occurrence.  See April 2010 VA Examination Report and December 1992 Service Treatment records.  

The dispositive issue is a lack of a nexus between the current disabilities and the in-service injury or occurrence - the third element.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4)(i) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Although the Veteran was not afforded an examination to establish a nexus for direct service connection, an examination was not necessary because the Veteran relates the etiology of her current disabilities to her service-connected low back disability.  See March 2011 VA Form 21-4138 and June 2014 Appellant's Brief.  Thus, the Veteran claims these disabilities as secondarily service-connected.  Moreover, the evidence does not suggest or indicate a relationship to active duty service, except for the fact that the Veteran has filed a claim to service connect these disabilities.  VA is not required to schedule an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Without a nexus, she cannot satisfy the third element.  Accordingly, her claims for direct service connection must be denied. 

2.  Secondary Service Connection

The record shows the Veteran has current diagnoses for bowel incontinence, urinary incontinence, and groin numbness, which she attributes to her service-connected back disability.  See May 2015 VA Examination report.  Therefore, she satisfies the first element -current disabilities, and the second element- a service-connected disability, of a secondary service connection claim.

However, the record does not support the third element - a nexus (or connection) between each current disability and a service-connected disability.  

The Veteran was afforded an April 2010 VA peripheral nerves examination.  The examiner noted the Veteran's sensory loss of the feet and legs in the L4-L5 distributions, which was intact when evaluated in March 2010.  Based on a normal MRI of the lumbar spine, which showed no evidence of compression deformity on any of the nerve roots and no impingement of the spinal nerves, the examiner determined it was less likely than not that the Veteran's bowel incontinence, urinary incontinence, and groin numbness were related to her low back disability.  Although the examiner opined against a causal relationship, secondary service connection is a two-part issue that involves an analysis of both causation and aggravation.  

Accordingly, the January 2015 Board remand requested an addendum opinion.  A May 2015 VA examination was performed with specific instructions to address causation and aggravation for the Veteran's secondary service connection claims.

An analysis of secondary service connection for bowel incontinence, urinary incontinence, and groin numbness will be discussed in turn below.  

A.  Bowel Incontinence

The record does not support a finding of secondary service connection for bowel incontinence.

The May 2015 VA examiner determined the Veteran's bowel incontinence was less likely than not secondary to her service-connected low back disability.  The examiner noted that Veteran had undergone EMG studies of the pelvic floor musculature which did not find evidence of spinal nerve impairment.  There was no evidence that the Veteran's low back disability was the proximate causation of the described fecal leakage, given the absence of evidence of spinal nerve compression or even significant encroachment on spinal foramina on several MRIs.  This lack of evidence led to the conclusion that it was less likely than not that her service-connected low back disability had either caused or aggravated beyond some normal progression pelvic floor dysfunction, which was most probably attributable to age-related pelvic floor relaxation.  Therefore, it was less likely than not that Veteran's bowel incontinence was secondary to her service-connected low back disability.

B.  Urinary Incontinence

A finding of secondary service connection for urinary incontinence is unwarranted.

The May 2015 VA examiner concluded the Veteran's service-connected low back disability neither caused nor aggravated the Veteran's stress urinary incontinence.  There was no evidence that compression of spinal nerve roots was the underlying cause of the cyst stress urinary incontinence.  The examiner noted the Veteran had extensive evaluation to include pelvic floor muscle EMG studies that did not identify abnormalities of spinal nerve function that could reasonably be caused by the low back disability.  The examiner explained that a spinal nerve injury was not a specific identified cause of stress urinary continence and that incontinence associated with spinal cord injury was typically in overflow incontinence.  

The examiner noted this condition is common as woman age and develop age-related pelvic floor weakness.  Pregnancy and vaginal birth will aggravate and are often the underlying cause of pelvic floor relaxation and associated stress incontinence, but these conditions can occur in women who have never been pregnant or in women who have been delivered by cesarean delivery.  Therefore, it was less likely than not that Veteran's urinary incontinence was secondary to her service-connected low back disability.

C.  Groin Numbness

The record does not support a finding of secondary service connection for groin numbness.

The May 2015 VA examiner found that "groin numbness" was neither caused nor aggravated by the Veteran's service-connected low back disability.  The examiner found that there no evidence of spinal nerve impingement in the lumbar spinal canal (the cauda equina) to cause sacral spinal nerve dysfunction.  Although the most likely explanation of the symptoms was a peripheral nerve condition, no specific named peripheral nerve condition has been stated.  Therefore, it was less likely than not that Veteran's groin numbness was secondary to her service-connected low back disability.  In concluding such, the examiner noted that the Veteran continued to have right sided lumbosacral radiculopathy symptoms which have been present since onset of the disorder in service, as well as intermittent left lumbosacral radicular symptoms as well. 

The Veteran, as a lay person, is competent to report observable symptoms of relate her current bowel incontinence, urinary incontinence, and groin numbness.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, as a layperson, the Veteran is not competent to comment on its etiology because that is a complex medical question, and requires specialized training or expertise in medicine, given these disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds the May 2015 medical opinion is the most probative on the question of a nexus between the current disabilities and the Veteran's service-connected disability.  The examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, her medical history, and lay statements.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Further, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's current bowel incontinence, urinary incontinence, and groin numbness, and any service-connected disability.

IV.  Conclusion

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that the evidence supporting these service-connection claims does not rise to the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Rather, the preponderance of the evidence is against finding that her bowel incontinence, urinary incontinence, and groin numbness disabilities are related to service, or her service-connected disability.  38 C.F.R. §§ 3.303, 3.310.  For these reasons, the benefit-of-the doubt standard of proof does not apply, and service connection for bowel incontinence, urinary incontinence, and groin numbness must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  




ORDER

An initial rating of 40 percent, but no higher, is granted for low back disability for the entire appeal period.

Service connection for bowel incontinence is denied.

Service connection for urinary incontinence is denied.

Service connection for groin numbness is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


